Citation Nr: 0021924	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increase evaluation for a seizure 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In January 1997 and in May 1998, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

This decision will address the issue of the proper evaluation 
for the veteran's service-connected epilepsy.  The remand 
that follows will concern the issue of entitlement to a total 
disability evaluation based on unemployability due to service 
connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected seizure disorder is not 
shown to be manifested by more than one major seizure in the 
last two years or two minor seizures in the last 6 months.  



CONCLUSION OF LAW

The schedular criteria for an evaluation beyond 20 percent 
for the veteran's seizure disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for a convulsive disorder in 
February 1983, and a 20 percent evaluation was assigned under 
Diagnostic Code 8911.  At that time, the RO considered the 
veteran's service medical records which showed a diagnosis of 
seizures; a VA July 1982 examination which diagnosed 
convulsive disorder and reported that the veteran had a 
history of seizures; and private medical records dated in the 
1980's which showed a finding of seizures.  

When the veteran was examined by VA in January 1995, he 
reported that he started having petit mal seizures a day 
after his inservice head injury, and that he had had about 2 
seizures a week since 1980.  The examiner noted that the 
veteran had been under her care since October 1983 and by her 
records there were times when the veteran had gone 2 years or 
more without a recorded seizure.  The examiner noted that the 
veteran was unable to report the frequency of his seizures 
over the past 12 months.  He related that in June 1993 he was 
having seizures although he thought they were fewer.  It was 
reported that he did not keep a diary and that he was unaware 
of when he has seizures.  

At his August 1995 personal hearing, the veteran and his wife 
stated essentially that the veteran's seizure disability had 
worsened recently.  It was stated that 12 to 15 seizures 
occurred a month that were incapacitating.  His wife 
described the seizures and reported that he was unconscious 
and shaking.  She reported that they occurred 12 to 15 times 
a month or more.  Also submitted at the hearing were several 
lay statements from family and friends of the veteran, 
generally stating that they had witnessed the veteran having 
seizures, described as seeing him fall asleep in the middle 
of an activity, and being unable to awaken him for some time.  
A complete transcript is of record.  

The veteran was examined by VA in August 1995, and he 
reported having two types of seizures, grand mal and some in 
which he lies unconscious for 10-15 minutes.  He reported 
having two or three seizures a week, which varied in 
severity.  The examiner diagnosed, "seizures, although I am 
not convinced that these are due to underlying changes in the 
central nervous system, i.e., epilepsy".  Based on that 
examination, the RO confirmed and continued the veteran's 20 
percent rating.  

The veteran was examined by VA in February 1997 per a Board 
remand request.  The examiner reported that he did not have 
the veteran's past records.  The veteran stated that since 
late 1996 and 1997, he had not had any daytime loss of 
consciousness.  The examiner stated that apparently there had 
been no tonic clonic episodes.  The veteran stated that he 
believed that his nighttime convulsions still might be 
occurring.  The diagnosis was, by history, a seizure disorder 
appears to be present.  It was stated that at this time, the 
veteran did not appear to be experiencing any active 
seizures, that tonic clonic seizures seemed to be absent, and 
that the examiner was not sure what the nocturnal seizures 
were.  In a February 1997 addendum, the examiner reported 
having a 1220 worksheet, and that there had been no 
identifiable tonic or clonic convulsion, loss of 
consciousness, or probably even partial seizures, at least in 
the last six months.  In a second addendum, the examiner 
noted that the veteran's BVA remand file had been reviewed.  
It was reported that the veteran's first examination was in 
1990 aboard the U.S.S. Coral Sea, and that there were no 
further records until 1995.  The final diagnosis was as 
follows:  "At this time, based on my examination yesterday 
and all these records, I do believe the patient has a tonic 
clonic seizure.  However it is very difficult to be sure that 
he has had any daytime episodes of either partial (minor) 
seizures or any generalized (tonic clonic) seizures within 
the last six months.  From the history, I do believe that 
neither of these types of seizures have occurred within the 
past several months." 

The veteran was examined by VA in January 2000.  It was noted 
that the medical records were available for review.  The 
veteran's history was noted.  It was reported that the 
veteran could not give any good information about seizures 
except to say that he had been on Tegretol XR, noting that he 
had switched to the XR and that he thought he was doing 
better.  The veteran reported that he was not sure of the 
frequency of the seizures and that he thought the last 
seizure was about three or four months prior.  He could not 
tell how many seizures he had had in the last year, and it 
was reported that his mother also was unable to give this 
information.  The veteran stated that he was not aware of any 
precipitating factors and that his seizures were mostly in 
his sleep.  His mother reported witnessing one seizure in 
1980 or so when the veteran fell and had brief tonic-clonic 
activity.  It was reported that he came out of it immediately 
and was able to get up by himself.  The veteran denied having 
any tongue bite, or bladder or bowel incontinence. 

On examination, it was noted that the veteran had undergone 
several diagnostic tests.  It was noted that an EEG sleep 
deprived for 24 hours was normal during awake and sleep 
state.  No epileptiform activity was seen.  The impression 
was, history of seizure disorder since 1980; suggests he had 
generalized tonic-clonic seizures; recent history, these are 
more nocturnal.  It was noted that frequency was not clear 
but that these were not occurring every month and that the 
veteran could not tell how many he had had in the last year.  
It was noted that he did not keep a diary.  It was reported 
that the last seizure was three or four months ago, and that 
the current EEG was normal.  The examiner opined that there 
was no evidence to question the diagnosis of seizures, but 
that the frequency was probably less compared to many years 
ago.  It was also noted that the history did not suggest the 
possibility of narcolepsy, pending review of the studies.  An 
addendum noted that there was no evidence of narcolepsy from 
this evaluation, and that the polysomnography showed hypoxia, 
with no associated sleep apnea.  

The veteran is rated under the provisions of Diagnostic Code 
8911 of VA's Schedule for Rating Disabilities.  Under that 
code, various forms of epilepsy are evaluated in accordance 
with a general rating formula.  With a confirmed diagnosis of 
epilepsy with a history of seizures, a 10 percent evaluation 
is warranted.  A 20 percent evaluation requires at least one 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  A 40 percent evaluation 
requires at least one major seizure in the last six months or 
two major seizures in the last year; or an average of at 
least 5 to 8 minor seizures weekly.  A 60 percent evaluation 
requires an average of at least one major seizure in four 
months over the last year; or 9 to 10 minor seizures per 
week.  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor 
seizure consists of a brief interruption in consciousness or 
in conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  38 C.F.R. § 4.124a, Codes 8910, 8911 
(1999).  

The frequency and nature of seizures may be established by 
competent, consistent lay testimony emphasizing convulsive 
and immediate postconvulsive symptomatology. Evidence of the 
foregoing must be presented in order to warrant a change in 
an evaluation for a seizure disorder.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted. The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121 (1999).

Thus in order to assign the veteran a rating beyond 20 
percent, there must be a  showing of at least one major 
seizure in the last six months or two major seizures in the 
last year; or an average of at least 5 to 8 minor seizures 
weekly.  Here, it has been noted that the veteran is a poor 
historian and that he did not keep a diary.  While he has 
stated that he had a seizure three or four months prior to 
the last VA examination, no one witnessed the event.  The lay 
statements he submitted in 1995, are general in nature, and 
none note the dates that the seizures were witnessed.  In 
addition, the veteran has stated that his seizures occurred 
at night while he is sleeping.  He has reported that his 
seizures occur in his sleep; however this occurrence has not 
been verified.  Laboratory testing has been negative, and the 
last confirmed seizure is noted to have occurred in 1980.  
The Board finds that the record does not support a finding 
that a rating beyond the currently assigned 20 percent is 
warranted.  


ORDER

An increased evaluation for a seizure disability is denied.  


REMAND


With regard to epilepsy and unemployability, a note at 
Diagnostic Code 8914 indicates, in pertinent part, as 
follows:

(1) Rating specialists must bear in mind that the epileptic, 
although his or her seizures are controlled, may find 
employment and rehabilitation difficult of attainment due to 
employer reluctance to the hiring of the epileptic. (2) Where 
a case is encountered with a definite history of 
unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment. (3) The assent of the claimant should first be 
obtained for permission to conduct this economic and social 
survey. The purpose of this survey is to secure all the 
relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment and 
should include information as to: (a) Education; (b) 
occupations prior and subsequent to service; (c) places or 
employment and reasons for termination; (d) wages received; 
(e) number of seizures. (4) Upon completion of this survey 
and current examination, the case should have rating board 
consideration. Where in the judgment of the rating board the 
veteran's unemployability is due to epilepsy and jurisdiction 
is not vested in that body by reason of schedular 
evaluations, the case should be submitted to the Director, 
Compensation and Pension Service.

The veteran's service-connected seizure disorder is currently 
rated under Diagnostic Code 8911.  The veteran has 
specifically asserted that his seizures are a major factor in 
his inability to obtain employment.  The record shows that 
the veteran was noted to be employed on examination in 
February 1997, and that he reported he had been employed 
continuously for six months.  The veteran's representative 
has argued in his June 2000 statement that the veteran has 
had extreme difficulty in maintaining any type of employment 
due to his seizures.  It is argued that employers do not want 
to hire him or keep him employed because of the safety factor 
and that the majority of insurances will not cover the 
employee. In a June 2000 written statement form the veteran's 
representative, it is requested that based on 38 C.F.R. 
§ 4.126, the case be remanded to the RO for a Social and 
Industrial Survey.  

The Board notes that the veteran reported having worked in 
1982 as a cook.  On VA examination in March 1993, the 
examiner opined that the veteran had had marked difficulty 
through the years maintaining employment due to his seizure 
disorder.  On VA examination in January 1995, it was noted 
that the veteran had had significant problems with keeping 
jobs through the years.  A February 1995 report of contact 
shows that the RO contacted a job placement co-ordinator who 
had been contracted by the RO to provide the veteran with 
employment assistance.  It was noted that she reported that 
he had stopped coming in in October 1994.  She reported that 
she felt the veteran was definitely employable and had failed 
to follow-up on jobs that he could have had.  It was stated 
that the veteran appeared to have lost all motivation to find 
employment since he got the idea that he was 100% disabled 
and might get a VA rating paying that.  In an August 1995 
statement, the placement coordinator stated that after 
working with the veteran for two years, it was her opinion 
that he was employable.  

As noted above, concerning epilepsy and unemployability, the 
rating schedule provides that rating specialists must bear in 
mind that the epileptic, although his or her seizures are 
controlled, might find employment and rehabilitation 
difficult to attain due to employer reluctance to the hiring 
of the epileptic. 38 C.F.R. § 4.124, including Diagnostic 
Codes 8910 to 8914 Note.  Further, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in his or her inability to 
work. Id. Finally, the assent of the veteran should first be 
obtained for permission to conduct an economic and social 
survey. The purpose of the survey is to secure all the 
relevant facts and data necessary to determine the reason for 
his or her unemployment. Id. Thus, the Board is of the view 
that further development in regard thereto is warranted in 
this matter.  The Board is of the view that an opinion as to 
the effect the veteran's service-connected disabilities have 
on his employability is warranted.  See Friscia v. Brown, 8 
Vet. App. 90 (1995).


Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he identify or submit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected seizure 
disorder, and/or for his service-
connected multiple scars of the right and 
left forehead.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  In addition, the veteran's 
Chapter 31 (Vocational Rehabilitation) 
folder should be obtained and associated 
with the claims file.  

2. The RO should also take appropriate 
steps in order to arrange for a VA social 
and industrial survey which should 
include, to the extent possible, 
interviews with the veteran's family 
members and neighbors.  The report, upon 
completion, should be associated with the 
file.  The purpose of the survey is to 
collect data to determine the impact of 
the veteran's seizure disorder on his 
ability to obtain and retain gainful 
employment.

3.  After completion of the above, the RO 
arranged for the VA examiner who examined 
the veteran in January 2000, to review 
the record.  Based on such review of the 
case, the examiner should express an 
opinion as to the effect of the veteran's 
disability on his employability, and 
specifically if the veteran is 
unemployable due to his service-connected 
seizures.  A complete rationale must be 
given for all opinions and conclusions 
expressed.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the directives of this 
remand are carried out in full.  Stegal 
v. West, 11 Vet. App. 268 (1998).  Then 
after undertaking any other indicated 
development, the RO should readjudicate 
the issue on appeal.


If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond. Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 


- 10 -


